COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        James Marcus Miles v. the State of Texas

Appellate case number:      01-19-00047-CR

Trial court case number:    1509077

Trial court:                179th District Court of Harris County

Date motion filed:          August 1, 2019

      Appellant, James Marcus Miles, has filed a motion for rehearing. It is ordered that
the motion is denied.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Justices Lloyd, Landau, and Countiss.

Date: ______________________